Citation Nr: 0505727	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, on a 
direct basis, or due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
April 1972 and again from February 1975 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
diabetes mellitus.   A notice of disagreement (NOD) was 
received by VA that same month.  A statement of the case was 
issued in July 2002.  A substantive appeal (VA Form 9) was 
received by VA in August 2002.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  

2.  The veteran did not have Vietnam service.  

3.  Diabetes mellitus is not attributable to an injury or 
disease in service nor is it attributable to Agent Orange 
exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor was it due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims for service connection.  Furthermore, the RO sent a 
letter to the veteran in July 2003, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA sought and obtained 
additionally identified  records in connection with the 
claim.  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While notice prior to initial adjudication did 
not occur here, content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The veteran was also provided an opportunity to testify at a 
hearing, which he initially scheduled and then cancelled.  In 
view of this, the veteran is not considered prejudiced by any 
defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained service personnel and medical records.  VA inpatient 
and outpatient treatment records are associated with the 
claims folder.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  As for the 
aforementioned issue, examination was not provided as there 
is no competent evidence showing that the veteran had 
diabetes mellitus in service or due to Agent Orange exposure.  
Therefore, an examination is not required. 

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection/Agent Orange Exposure 

The veteran and his representative contend that the veteran 
has diabetes mellitus, on a direct basis and including as 
secondary to Agent Orange exposure in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  
Service connection for diabetes mellitus may be presumed if 
it is shown to a degree of 10 percent disabling within the 
first post service year.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

For those who served in Vietnam between 1962 and 1975, 
exposure to a herbicide agent will be presumed.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

The veteran served in the Army during the Vietnam era.  He 
claimed during one period of time to have served in Vietnam 
from February 1971 to July 1971.  However, after an extensive 
search was made, including review of the veteran's service 
personnel records, it was determined that the veteran did not 
have service in Vietnam, but was in Germany during April 1971 
to April 1972.  Therefore, the veteran is not presumed to 
have been exposed to Agent Orange.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of diabetes mellitus in service, nor 
was diabetes mellitus shown within one year of service 
discharge.  Likewise, no competent evidence links the 
presence of diabetes mellitus to service.  The first medical 
evidence of record showing the veteran has diabetes mellitus 
is in VA medical records in 1990.  This is many years after 
service and too remote to associate the disorder with his 
active service.  Under these circumstances, there is no basis 
for awarding service connection for diabetes mellitus on a 
direct basis or as due to Agent Orange exposure.  

Therefore, service connection for diabetes mellitus is not 
warranted.  


ORDER

Service connection for diabetes mellitus is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


